Case: 18-10412    Date Filed: 09/10/2018   Page: 1 of 5


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-10412
                        Non-Argument Calendar
                      ________________________

                        Agency No. A089-948-787



ANGEL HERNANDEZ,

                                                                       Petitioner,

versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (September 10, 2018)

Before WILSON, MARTIN, and JULIE CARNES, Circuit Judges.

PER CURIAM:
                Case: 18-10412   Date Filed: 09/10/2018   Page: 2 of 5


       Angel Hernandez seeks review of the Board of Immigration Appeal’s (BIA)

final order affirming the Immigration Judge’s (IJ) denial of his application for

withholding of removal and Convention Against Torture (CAT) relief. He argues

that the BIA erred by not giving reasoned consideration to his arguments and

evidence, by concluding that he failed to show government acquiescence to the

torture he fears at the hands of MS-13, and by determining that he committed a

particularly serious crime. After careful review of the briefs and record, we deny

his petition.

       First, Hernandez argues that the BIA failed to fully consider the evidence

showing that the Guatemalan government participates in or acquiesces to the

torture that he will face if removed to Guatemala. We review this issue de novo.

Bing Quan Lin v. U.S. Att’y Gen., 881 F.3d 860, 874 (11th Cir. 2018). In a

reasoned consideration inquiry, we look to whether the BIA “consider[ed] the

issues raised and announce[d] [its] decision in terms sufficient to enable a

reviewing court to perceive that [it has] heard and thought and not merely reacted.”

Indrawati v. U.S. Att’y Gen., 779 F.3d 1284, 1299 (11th Cir. 2015) (alterations in

original). The BIA gives reasoned consideration where it “lists the basic facts of

the case, references the relevant regulatory and statutory provisions on which the

order is based, and accepts several grounds on which the Immigration Judge

properly denied the motion.” Bing Quan Lin, 881 F.3d at 874–75.


                                          2
                 Case: 18-10412   Date Filed: 09/10/2018   Page: 3 of 5


      Here, the BIA gave reasoned consideration to the evidence Hernandez

submitted. Both the IJ and the BIA considered the evidence regarding corruption

in the Guatemalan government. But the IJ found that the evidence that the

Guatemalan government was aggressively attempting to stop gang violence was

more persuasive. And the BIA agreed. Although Hernandez would weigh the

evidence differently, we cannot say that the BIA failed to give reasoned

consideration.

      Second, Hernandez argues that the BIA used an incorrect legal standard in

determining that he was ineligible for CAT relief. We review the BIA’s legal

conclusions de novo. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001).

We review factual determinations under the substantial-evidence test, which

requires us to “view the record evidence in the light most favorable to the agency’s

decision and draw all reasonable inferences in favor of that decision.” Adefemi v.

Ashcroft, 386 F.3d 1022, 1026–27 (11th Cir. 2004). We must affirm the BIA’s

decision “if it is supported by reasonable, substantial, and probative evidence on

the record considered as a whole.” D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814,

818 (11th Cir. 2004).

      To qualify for CAT relief, Hernandez must prove that it is more likely than

not that he would be tortured by, or with the consent or acquiescence of, a public

official or person acting in an official capacity upon return to his country. Al


                                          3
               Case: 18-10412     Date Filed: 09/10/2018    Page: 4 of 5


Najjar, 257 F.3d at 1303. The regulations require that “all evidence relevant to the

possibility of future torture shall be considered, including . . . [e]vidence of past

torture inflicted upon the applicant.” 8 C.F.R. § 208.16(c)(3). Where a

government actively combats a non-governmental group, that the government is

not entirely successful in its efforts does not amount to acquiescence. Reyes-

Sanchez v. U.S. Att’y Gen., 369 F.3d 1239, 1243 (11th Cir. 2004)

      We conclude that the BIA did not err in concluding that Hernandez failed to

show that the government would acquiesce to any torture MS-13 might attempt to

inflict upon him. The record evidence demonstrates that the government of

Guatemala is actively combatting gang violence and police corruption, and the fact

that it has not been entirely successful does not show its acquiescence.

      Finally, Hernandez argues that the BIA erred by determining that he had

been convicted of a particularly serious crime. We do not have the authority to

review agency decisions that have been made discretionary by statute, except

where the petitioner raises a constitutional issue or a question of law. Kucana v.

Holder, 558 U.S. 233, 244–45, 130 S. Ct. 827, 835 (2010); INA § 242(a)(2)(D);

8 U.S.C. § 1252(a)(2)(D). Here, Hernandez is not arguing that conspiracy to

commit murder and traffic drugs is not a particularly serious crime, but rather that,

as a factual matter, he is innocent of most of the conduct underlying his conspiracy




                                           4
              Case: 18-10412    Date Filed: 09/10/2018   Page: 5 of 5


conviction, and the agency abused its discretion by relying on that unproven

conduct. Thus, we do not have jurisdiction over Hernandez’s claim

      PETITION DENIED.




                                         5